Citation Nr: 0012295	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-51 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back syndrome with bulging intervertebral disc at L3-4 
and L5-S1, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1988 to August 
10, 1990.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
20 percent disabling was denied for low back syndrome with 
bulging intervertebral disc.

The Board notes that this claim was previously remanded, in 
September 1999, for the purpose of obtaining clarification as 
to which organization the veteran desired as his 
representative.  The record indicates that The American 
Legion has been properly appointed to represent the veteran 
in these appeals, and thus, the Board is satisfied that no 
further action is necessary in this regard.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).

FINDING OF FACT

Low back syndrome with bulging intervertebral disc is 
manifested by painful motion, spasm, weakness, and tenderness 
in the lumbar spine, with additional functional impairment 
due to flare-ups and loss of function due to pain on use.  

CONCLUSION OF LAW

Low back syndrome with bulging intervertebral disc is 40 
percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Code 
5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992). 

The Board notes that the veteran's representative has argued 
that the April 1999 examination, conducted for rating 
purposes, was inadequate, and that the veteran must be 
afforded an MRI.  Having reviewed the record, the Board is 
satisfied that when the 1999 examination findings are 
considered in conjunction with recent outpatient treatment 
medical reports, the record includes evidence which is 
sufficient for rating the service-connected back disability.  
Furthermore, the Board does not believe that it is necessary 
to obtain an MRI, as evidence of bulging discs has been 
established by recent CT scan. In the Board's view, 
therefore, an MRI would not provide additional information 
relevant to the current disability picture.  As such, the 
Board finds that the record does not indicate the need to 
obtain any additional pertinent records, and is accordingly 
found that all relevant facts have been properly developed, 
and that the duty to assist the veteran has been satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999) and DeLuca. 

In October 1990, service connection was granted for low back 
syndrome with bulging intervertebral disc at L3-4, L4-5, and 
L5-S1, and a 10 percent evaluation was assigned under 
Diagnostic Code 5299-5295.  In April 1992, an increased 
evaluation of 20 percent disabling was assigned under 
Diagnostic Code 5293.   

Diagnostic Code 5293 provides disability evaluations for 
intervertebral disc syndrome, based on the following 
symptomatology:  post-operative, cured (noncompensable); mild 
(10 percent disabling); moderate, with recurring attacks (20 
percent disabling); severe, recurring attacks with 
intermittent relief (40 percent disabling); and pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief (60 
percent disabling).  

Diagnostic Code 5292 provides evaluations based on the degree 
of limitation of motion in the lumbar spine, whether slight 
(10 percent disabling), moderate (20 percent disabling), or 
severe (40 percent disabling).  Diagnostic Code 5295 pertains 
to lumbosacral strain and provides a 20 percent evaluation 
for muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in a standing position.  An 
evaluation of 40 percent disabling is provided where the 
lumbosacral strain is shown to be severe, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  


Evidence

VA outpatient records, dated in 1994, show that the veteran 
was followed for complaints of low back pain.  In January 
1994, examination revealed decreased range of motion and 
tenderness in the lumbosacral spine, and leg lift was 
positive bilaterally.  An assessment of musculoskeletal 
injury is shown.  An assessment of chronic back syndrome, 
acute exacerbation, is shown in April 1994, after the veteran 
complained of back pain with radiation to the left leg.  A 
June 1994 RMS consultation report shows complaints of an 
intermittent tingling sensation in the sole of the right 
foot.  Objective findings included point tenderness at the 
insertion of the bilateral iliocostalis.  A lumbar corset was 
provided.  A November 1994 medical certificate shows a 
diagnostic impression of low back pain with left lower 
extremity radiculitis.  A November 11, 1994 follow-up note 
shows findings of mild muscle weakness in the left leg and an 
impression of low back pain syndrome.  

In February 1995, the veteran sought medical treatment for 
complaints of constant back pain of a couple of days 
duration.  Objective findings included tenderness in the L2-4 
area, limited flexion in all directions secondary to 
tenderness, and decreased sensory at the L4 level.  A 
diagnostic impression of low back pain was given.  A March 
1995 medical certificate shows that straight leg raise was 
positive at 30 degrees on the right and 15 degrees on the 
left.  A lumbar spine CT scan, conducted in March 1995, 
revealed a mild disc bulge at the L5-S1 level with no 
significant stenosis of the central canal or neural foramina.  
A September 1995 medical certificate shows complaints of low 
back pain with radiation to the left leg.  When seen for 
complaints of back pain in December 1995, the back was 
slightly tender to palpation.  

A January 1996 VA treatment note indicates that the veteran 
was evaluated in the chronic pain management clinic.  
Examination revealed that lumbar spine mobility was 
functional and non-painful.  The spine was tender in the L5-
S1 area and the left iliolumbar area.  Straight leg raise was 
negative bilaterally, sensory was normal, strength was 5/5, 
and deep tendon reflexes were 2+ and equal.  An impression of 
chronic low back pain, mechanical, is shown.  A March 1996 
treatment record indicates that he had tried a TENS unit and 
was using a brace as needed.  A May 1996 medical certificate 
shows complaints of back pain going up into the neck and down 
the left leg.  Findings included tenderness to T10-S1, and 
some paraspinal tenderness in the L4-5 area.  He was unable 
to squat or stand.  Straight leg raise was positive on the 
left at 45 degrees and on the right at 65 degrees.  In 
September 1996, the veteran complained of chronic low back 
pain and findings included tenderness to palpation over the 
lumbar spine and lumbar paraspinal muscles.  Straight leg 
raise was positive, and an impression of mechanical low back 
pain is shown.  

A March 1998 primary care treatment record shows that the 
veteran complained of chronic low back pain in the lower 
lumbar region.  Physical examination of the back was positive 
for muscle spasm in the paraspinal muscle region.  There was 
no point tenderness and straight leg raise was negative.  
Motor strength was 5/5 bilaterally in the lower extremities 
and sensation was intact.  An assessment of chronic low back 
pain is shown.  In September 1998, the veteran reported that 
his chronic low back pain was worsening.  On examination of 
the back, there was point tenderness at L5 and good range of 
motion at the spine.  He was neurovascularly intact and 
straight leg raise was negative.  In November 1998, he was 
wearing a back brace and there was normal 5/5 strength 
bilaterally in the lower extremities with 2+ deep tendon 
reflexes.  

In December 1998, it was noted that x-rays showed no bony 
abnormalities.  He was wearing a back brace and there was 
tenderness in the paraspinal muscles.  Straight leg raise was 
negative and there were no motor or sensory deficiencies.  An 
assessment of musculoskeletal pain is shown.  

On VA examination in April 1999, the veteran complained of 
pain, stiffness, and lack of endurance.  He denied weakness 
and fatigability.  He indicated that his left leg gets numb.  
It was noted that he did experience periods of flare-ups 
precipitated with overuse and alleviated by rest.  It was 
noted that he had 10 percent additional functional 
impairment.  The examiner also noted that the veteran uses a 
brace most of the time at work and in the house, and he had 
on an extensive back brace with buckles which was extremely 
clean and looked new.  The report also shows that his back 
interferes with his job doing maintenance work at the post 
office.  

Physical findings included that motion stopped when pain 
begins and there was evidence of painful motion, spasm, 
weakness, and tenderness in the lumbar spine.  There were no 
postural abnormalities and the musculature of the back was 
satisfactory.  Neurological abnormalities were not detected.  
Flexion was to 30 degrees on the right and 14 degrees to the 
left.  Forward flexion was to 90 degrees and backward 
extension was to 22 degrees.  The report shows a diagnosis of 
arthralgia of the lumbosacral spine with loss of function due 
to pain.  It was noted that x-rays were normal.  

In a May 1999 VA Form 9, the veteran indicated that his back 
was not getting better and the medication he was taking was 
not helping him that much.  He also reported that his back 
problem was affecting him at work (as he is constantly in 
pain) and at home.  Although he follows his doctors' 
instructions on exercise and therapy, the pain never goes 
away.   


Analysis

Having reviewed the record, the Board has concluded that the 
evidence weighs in favor of a finding that the schedular 
criteria for an increased, or 40 percent disability rating, 
have been met for the veteran's service-connected low back 
syndrome under Diagnostic Code 5293.   

The record indicates that during the course of the appeal 
period, the veteran has regularly sought treatment for 
exacerbation and flare-ups of low back pain, and findings 
have included symptomatology such as positive straight leg 
raise and complaints of pain radiation to the extremities.  
In addition, muscle spasms and lumbar spine tenderness are 
frequently demonstrated on objective examination.  On VA 
examination in 1999, there was evidence of painful motion, 
spasm, weakness, and tenderness with regard to the back.  The 
examiner indicated that the veteran had an additional degree 
of functional impairment as a result of flare-ups and that he 
experienced a loss of function due to pain.  Range of motion 
was shown to be limited, especially on the left with only 14 
degrees of extension.  Furthermore, the outpatient treatment 
records and the VA examination report reflect that the 
veteran utilizes a back brace on a frequent basis in order to 
minimize his pain.  In the Board's view, the evidence is 
indicative of a back disability which is productive of 
severe, recurring attacks from which the veteran receives 
only intermittent relief.  

The Board is aware of evidence demonstrating normal motor 
strength and reflexes in the lower extremities with no 
significant evidence of neurological abnormalities.  However, 
the evidence suggests that the veteran experiences an 
additional degree of functional loss with regard to his back 
due to flare-ups and pain on use.  As such, the Board has 
utilized the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
as well as the Court's holding in DeLuca in order to 
compensate the additional degree of disability caused by the 
veteran's service-connected low back syndrome.  In light of 
the findings noted above, the Board is of the opinion that 
the criteria for an evaluation of 40 percent disabling have 
been substantially met for a low back disability under 
Diagnostic Code 5293.  

The Board has specifically considered the guidance of DeLuca 
v. Brown; however, the analysis in DeLuca does not assist the 
appellant, as he is now receiving the maximum disability 
evaluation for limitation of motion of the lumbar spine.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, it 
must be noted that in a General Counsel opinion, the Office 
of General Counsel implied that the United States Court of 
Appeals for Veterans Claims (Court) may not have intended to 
be as encompassing as Johnston seems to imply.  See 
VAOPGCPREC 36- 97 (Dec. 1997).  The Office of General Counsel 
determined that 38 C.F.R. §§ 4.40 and 4.45 (1999) should be 
considered even though the evaluation corresponds to the 
maximum evaluation under the diagnostic code that pertains to 
limitation of motion.  Id.

Thus, if the Board accepts that DeLuca is applicable, then 
the Board finds that the evidence still does not warrant an 
evaluation in excess of 40 percent.  An increased evaluation 
may be based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  The Board also finds that an evaluation in 
excess of 40 percent disabling is not warranted for the 
service-connected low back syndrome.  Diagnostic Code 5293 
provides for a 60 percent evaluation for pronounced symptoms 
of intervertebral disc syndrome, including symptoms 
compatible with sciatic neuropathy, with characteristic pain, 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  As 
noted, there is evidence of muscle spasms in the lumbar 
spine; however, in the Board's view the overall disability 
picture more closely approximates that which is contemplated 
for the 40 percent evaluation under Diagnostic Code 5293.  
Specifically, there is no evidence of findings suggestive of 
sciatic neuropathy, and on recent VA examination there were 
no neurological abnormalities and reflexes were present and 
symmetrical.  Furthermore, the recent VA outpatient treatment 
records show normal sensory and strength examinations in the 
veteran's lower extremities.  The veteran does not manifest a 
pronounced disc syndrome or the functional equivalent of a 
pronounced disc syndrome.  Although there are complaints of 
constant pain, other evidence reflects that at times he has 
been painless motion.  Further, when examined in February 
1995, the complaint was of pain of few days duration.  This 
evidence establishes that the veteran does have relief.  For 
these reasons, the Board finds that evidence weighs against a 
finding that an evaluation in excess of 40 percent disabling 
is warranted for the veteran's service-connected back 
disability under Diagnostic Code 5293.  As noted, the 
additional degree of disability associated with functional 
loss has been considered by the Board and is incorporated in 
the assignment of a 40 percent rating for the back 
disability.  

The Board has also considered the assignment of a higher 
rating under other rating criteria pertaining to disabilities 
of the spine.  A 40 percent rating is the highest allowable 
rating under both Diagnostic Code 5292 and Diagnostic Code 
5295, and thus, an evaluation in excess of 40 percent 
disabling is not warranted on the basis of limitation of 
motion of the lumbar spine or lumbosacral strain.  See Mintz 
v. Brown, 6 Vet. App. 277, 283 (1994).  In addition, there is 
no evidence of lumbar spine ankylosis or residuals of lumbar 
spine compression fracture which would warrant a rating under 
Diagnostic Codes 5285, 5286, or 5289.  

For the reasons stated above, the Board finds that the 
evidence weighs in favor of the assignment of a 40 percent 
rating, but no more, for the service-connected low back 
syndrome with bulging intervertebral disc.  


ORDER

A 40 percent evaluation for low back syndrome with bulging 
intervertebral disc is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

